UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-1488



FANCZI SCREW COMPANY,

                                              Plaintiff - Appellant,

     and


CAROLINA TOOLING CONCEPTS,

                                                           Plaintiff,

     versus


ORIX   FINANCIAL SERVICES, INCORPORATED,
formerly known as Orix Credit Alliance,
Incorporated,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Terry L. Wooten, District Judge.
(6:02-cv-00198-TLW)


Argued:    January 31, 2007             Decided:    February 15, 2007


Before MICHAEL, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


ARGUED: Stanley Eugene Barnett, SMITH, BUNDY, BYBEE & BARNETT,
P.C., Mount Pleasant, South Carolina, for Appellant. Samuel Walter
Hixon, III, WILLIAMS MULLEN, Richmond, Virginia, for Appellee. ON
BRIEF: William R. Mauck, Jr., Patrick R. Hanes, WILLIAM MULLEN,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

        Orix Financial Services, Inc., an equipment leasing company,

breached its contract to lease an industrial device known as a

whirling machine to Fanczi Screw Company.            We previously held that

the contract between the parties included a limitations provision

that “chos[e] New York state law, and prohibit[ed] consequential

and punitive damages.” Fanczi Screw Co. v. Orix Fin. Servs., Inc.,

114 Fed. Appx. 548, 553 (4th Cir. 2004).               Our previous opinion

describes the facts of the relationship between the parties and the

procedural history of this litigation, so we need not repeat these

here.       See id. at 550-52.

        On remand, the district court concluded that: (1) Fanczi’s

lost profits did not constitute actual damages under New York law;*

and   (2)     by   its   plain   language,   a   provision   in   the   security

agreement concerning the payment of attorney’s fees and interest

provided rights only to the “Mortgagor” (defined in the Security

Agreement as Orix) and not to the “Mortgagee” (defined as Fanczi).

        Upon consideration of the record, briefs, and oral argument,

we affirm for reasons well stated by the district court.                 Fanczi




        *
      Fanczi claims its actual damages should be measured as “the
value of the very performance promised” -- that is, the value of
the lease agreement. However, Fanczi has conceded that the market
value of the whirling machine was no different at the time of
Orix’s breach than at the time of contracting, and so offered no
basis before us or the district court for determining the value of
the lease agreement other than lost profits.

                                        3
Screw Co. v. Orix Fin. Servs., Inc., No. 6:02-198-TLW, slip op.

(D.S.C. July 26, 2005).



                                                      AFFIRMED




                               4